1    WILSON TURNER KOSMO LLP
     LEONID M. ZILBERMAN (182829)
2    CHRISTINA C.K. SEMMER (270909)
     KIRSTEN F. GALLACHER (286137)
3    550 West C Street, Suite 1050
     San Diego, California 92101
4    Telephone: (619) 236-9600
     Facsimile: (619) 236-9669
5    E-mail: lzilberman@wilsonturnerkosmo.com
     E-mail: csemmer@wilsonturnerkosmo.com
6    E-mail: kgallacher@wilsonturnerkosmo.com
7    Attorneys for Defendants
     MOORE & ASSOCIATES, INC.
8    JIM MOORE, ALLISON MOORE,
     and STEPHANIE MOORE
9
10   KRISTIN P. KYLE DE BAUTISTA (221750)
     710 South Myrtle Avenue #616
11   Monrovia, California 91016
     Telephone: (818) 618-4827
12   Kikikyle1@gmail.com
13   Attorneys for Plaintiff
     ROBERT C.J. PARRY
14
15                            UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA
17                                 WESTERN DIVISION
18   ROBERT C.J. PARRY, an individual;        Case No. 2:18-cv-05809 AB(AGRx)
19               Plaintiff,                   STIPULATED PROTECTIVE
                                              ORDER AND ORDER
20         v.                                 THEREON
21   MOORE & ASSOCIATES, INC. a               Complaint Filed: June 1, 2018
     California corporation; JIM MOORE, an
22   individual; ALLISON MOORE, an            District Judge:   Hon. André Birotte Jr.
     individual; STEPHANIE MOORE, an          Courtroom.:       7B
23   individual; and DOES 1 through 50,
     inclusive,                               Magistrate
24                                            Judge:            Alicia G. Rosenberg
                 Defendants.
25                                            Trial Date:       October 8, 2019
26
27
28
                                                Case No. 2:18-cv-05809 AB(AGRx)
                              STIPULATED PROTECTIVE ORDER
1          1.     A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public disclosure
4    and from use for any purpose other than prosecuting this litigation may be warranted.
5    Accordingly, the parties hereby stipulate to and petition the Court to enter the
6    following Stipulated Protective Order. The parties acknowledge that this Order does
7    not confer blanket protections on all disclosures or responses to discovery and that the
8    protection it affords from public disclosure and use extends only to the limited
9    information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16          This action is likely to involve customer and pricing lists, other valuable
17   commercial, financial, and/or proprietary information, personal, private financial,
18   legal and military information of Plaintiff, as well as the personal and private
19   information of third parties for which special protection from public disclosure and
20   from use for any purpose other than prosecution of this action is warranted. Such
21   confidential and proprietary materials and information consist of, among other things,
22   confidential business or financial information, information regarding confidential
23   business practices, or other confidential research, development, or commercial
24   information (including information implicating privacy rights of third parties),
25   information otherwise generally unavailable to the public, or which may be privileged
26   or otherwise protected from disclosure under state or federal statutes, court rules, case
27   decisions, or common law. Accordingly, to expedite the flow of information, to
28   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                                      -1-     Case No. 2:18-cv-05809 AB(AGRx).
                             STIPULATED PROTECTIVE ORDER
1    to adequately protect information the parties are entitled to keep confidential, to
2    ensure that the parties are permitted reasonable necessary uses of such material in
3    preparation for and in the conduct of trial, to address their handling at the end of the
4    litigation, and serve the ends of justice, a protective order for such information is
5    justified in this matter. It is the intent of the parties that information will not be
6    designated as confidential for tactical reasons and that nothing be so designated
7    without a good faith belief that it has been maintained in a confidential, non-public
8    manner, and there is good cause why it should not be part of the public record of this
9    case.
10   2.      DEFINITIONS
11           2.1   Action: The above-entitled action.
12           2.2   Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for protection
16   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
17   Cause Statement.
18           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
19   support staff).
20           2.5   Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
23           2.6   Disclosure or Discovery Material: all items or information, regardless of
24   the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced or
26   generated in disclosures or responses to discovery in this matter.
27
28
                                        -2-    Case No. 2:18-cv-05809 AB(AGRx)
                              STIPULATED PROTECTIVE ORDER
1          2.7    Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
3    expert witness or as a consultant in this Action.
4          2.8    House Counsel: attorneys who are employees of a party to this Action.
5    House Counsel does not include Outside Counsel of Record or any other outside
6    counsel.
7          2.9    Non-Party: any natural person, partnership, corporation, association, or
8    other legal entity not named as a Party to this action.
9          2.10 Outside Counsel of Record: attorneys who are not employees of a party
10   to this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm which
12   has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14    Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26
27
28
                                       -3-    Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1    3.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or extracted
4    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
5    Protected Material; and (3) any testimony, conversations, or presentations by Parties
6    or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the trial
8    judge. This Order does not govern the use of Protected Material at trial.
9    4.    DURATION
10         Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees
12   otherwise in writing or a court order otherwise directs. Final disposition shall be
13   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
14   or without prejudice; and (2) final judgment herein after the completion and
15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16   including the time limits for filing any motions or applications for extension of time
17   pursuant to applicable law.
18   5.    DESIGNATING PROTECTED MATERIAL
19         5.1     Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under this
21   Order must take care to limit any such designation to specific material that qualifies
22   under the appropriate standards. The Designating Party must designate for protection
23   only those parts of material, documents, items, or oral or written communications that
24   qualify so that other portions of the material, documents, items, or communications
25   for which protection is not warranted are not swept unjustifiably within the ambit of
26   this Order.
27         Mass, indiscriminate, or routinized designations are prohibited. Designations
28   that are shown to be clearly unjustified or that have been made for an improper
                                       -4-    Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1    purpose (e.g., to unnecessarily encumber the case development process or to impose
2    unnecessary expenses and burdens on other parties) may expose the Designating Party
3    to sanctions.
4          If it comes to a Designating Party’s attention that information or items that it
5    designated for protection do not qualify for protection, that Designating Party must
6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
7          5.2       Manner and Timing of Designations. Except as otherwise provided in
8    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
9    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12         Designation in conformity with this Order requires:
13         (a)       for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
17   contains protected material. If only a portion or portions of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the protected
19   portion(s) (e.g., by making appropriate markings in the margins).
20         A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and
23   before the designation, all of the material made available for inspection shall be
24   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
25   it wants copied and produced, the Producing Party must determine which documents,
26   or portions thereof, qualify for protection under this Order. Then, before producing
27   the specified documents, the Producing Party must affix the “CONFIDENTIAL
28   legend” to each page that contains Protected Material. If only a portion or portions of
                                         -5-    Case No. 2:18-cv-05809 AB(AGRx)
                               STIPULATED PROTECTIVE ORDER
1    the material on a page qualifies for protection, the Producing Party also must clearly
2    identify the protected portion(s) (e.g., by making appropriate markings in the
3    margins).
4          (b)     for testimony given in depositions that the Designating Party identify the
5    Disclosure or Discovery Material on the record, before the close of the deposition all
6    protected testimony.
7          (c)     for information produced in some form other than documentary and for
8    any other tangible items, that the Producing Party affix in a prominent place on the
9    exterior of the container or containers in which the information is stored the legend
10   “CONFIDENTIAL.” If only a portion or portions of the information warrants
11   protection, the Producing Party, to the extent practicable, shall identify the protected
12   portion(s).
13         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive the
15   Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25         6.3     The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper purpose
27   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
28   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                       -6-    Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1    or withdrawn the confidentiality designation, all parties shall continue to afford the
2    material in question the level of protection to which it is entitled under the Producing
3    Party’s designation until the Court rules on the challenge.
4    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
5          7.1    Basic Principles. A Receiving Party may use Protected Material that is
6    disclosed or produced by another Party or by a Non-Party in connection with this
7    Action only for prosecuting, defending, or attempting to settle this Action. Such
8    Protected Material may be disclosed only to the categories of persons and under the
9    conditions described in this Order. When the Action has been terminated, a Receiving
10   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
17   only to:
18         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
19   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
20   disclose the information for this Action;
21         (b)    the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this Action;
23         (c)    Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (d)    the court and its personnel;
27         (e)    court reporters and their staff;
28
                                       -7-    Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1          (f)    professional jury or trial consultants, mock jurors, and Professional
2    Vendors to whom disclosure is reasonably necessary for this Action and who have
3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4          (g)    the author or recipient of a document containing the information or a
5    custodian or other person who otherwise possessed or knew the information;
6          (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
7    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
8    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
9    not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15         (i)    any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18   OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22         (a)    promptly notify in writing the Designating Party. Such notification shall
23   include a copy of the subpoena or court order;
24         (b)    promptly notify in writing the party who caused the subpoena or order to
25   issue in the other litigation that some or all of the material covered by the subpoena or
26   order is subject to this Protective Order. Such notification shall include a copy of this
27   Stipulated Protective Order; and
28
                                       -8-    Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1          (c)      cooperate with respect to all reasonable procedures sought to be pursued
2    by the Designating Party whose Protected Material may be affected.
3          If the Designating Party timely seeks a protective order, the Party served with
4    the subpoena or court order shall not produce any information designated in this
5    action as “CONFIDENTIAL” before a determination by the court from which the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s
7    permission. The Designating Party shall bear the burden and expense of seeking
8    protection in that court of its confidential material and nothing in these provisions
9    should be construed as authorizing or encouraging a Receiving Party in this Action to
10   disobey a lawful directive from another court.
11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
12   IN THIS LITIGATION
13         (a)      The terms of this Order are applicable to information produced by a Non-
14   Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18         (b)      In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22         (1)      promptly notify in writing the Requesting Party and the Non-Party that
23   some or all of the information requested is subject to a confidentiality agreement with
24   a Non-Party;
25         (2)      promptly provide the Non-Party with a copy of the Stipulated Protective
26   Order in this Action, the relevant discovery request(s), and a reasonably specific
27   description of the information requested; and
28
                                         -9-    Case No. 2:18-cv-05809 AB(AGRx)
                               STIPULATED PROTECTIVE ORDER
1          (3)    make the information requested available for inspection by the Non-
2    Party, if requested.
3          (c)    If the Non-Party fails to seek a protective order from this court within 14
4    days of receiving the notice and accompanying information, the Receiving Party may
5    produce the Non-Party’s confidential information responsive to the discovery request.
6    If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
7    any information in its possession or control that is subject to the confidentiality
8    agreement with the Non-Party before a determination by the court. Absent a court
9    order to the contrary, the Non-Party shall bear the burden and expense of seeking
10   protection in this court of its Protected Material.
11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21   PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or
                                       -10-   Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1    information covered by the attorney-client privilege or work product protection, the
2    parties may incorporate their agreement in the stipulated protective order submitted to
3    the court.
4    12.   MISCELLANEOUS
5          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
6    person to seek its modification by the Court in the future.
7          12.2    Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any of the material covered by this Protective Order.
12         12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the
15   specific Protected Material at issue. If a Party's request to file Protected Material
16   under seal is denied by the court, then the Receiving Party may file the information in
17   the public record unless otherwise instructed by the court.
18   13.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Producing Party (and, if not the same
26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27   (by category, where appropriate) all the Protected Material that was returned or
28   destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                       -11-   Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1    abstracts, compilations, summaries or any other format reproducing or capturing any
2    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
3    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
4    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
5    reports, attorney work product, and consultant and expert work product, even if such
6    materials contain Protected Material. Any such archival copies that contain or
7    constitute Protected Material remain subject to this Protective Order as set forth in
8    Section 4 (DURATION).
9    14.   Any violation of this Order may be punished by any and all appropriate
10   measures including, without limitation, contempt proceedings and/or monetary
11   sanctions.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -12-   Case No. 2:18-cv-05809 AB(AGRx)
                             STIPULATED PROTECTIVE ORDER
1          IT IS SO STIPULATED.
2    Dated:    December 21, 2018          WILSON TURNER KOSMO LLP
3
4                                         By:     /s/ Kirsten F. Gallacher
                                                  LEONID M. ZILBERMAN
5                                                 CHRISTINA C.K. SEMMER
                                                  KIRSTEN F. GALLACHER
6                                                 Attorneys for Defendants
                                                  MOORE & ASSOCIATES, INC.
7                                                 JIM MOORE, ALLISON MOORE,
                                                  and STEPHANIE MOORE
8
9    Dated:    December 21, 2018          KRISTIN P. KYLE DE BAUTISTA
10
11                                        By:     /s/ Kristin P. Kyle De Bautista
                                                  KRISTIN P. KYLE DE BAUTISTA
12                                                Attorneys for Plaintiff
                                                  ROBERT C.J. PARRY
13
14
15                               SIGNATURE ATTESTATION
16         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that authorization for
17   the filing of this document has been obtained from Kristin P. Kyle De Bautista and
18   that all signatories concur in the filing’s content.
19   Dated: December 21, 2018
20                                              By:   /s/ Kirsten F. Gallacher
                                                      KIRSTEN F. GALLACHER
21
22
23
24
25
26
27
28
                                       -13-    Case No. 2:18-cv-05809 AB(AGRx).
                              STIPULATED PROTECTIVE ORDER
1                                ORDER ON STIPULATION
2          Based on the parties’ stipulation and good cause appearing, the Court hereby
3    ENTERS the Protective Order as set forth above.
4          IT IS SO ORDERED.
5
6    Dated: January 4, 2019
7
                                                 Hon. Alicia G. Rosenberg
8                                                United States District/Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -14-   Case No. 2:18-cv-05809 AB(AGRx)
                              STIPULATED PROTECTIVE ORDER
1                                          EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury that
5    I have read in its entirety and understand the Stipulated Protective Order that was
6    issued by the United States District Court for the Central District of California on
7    [date] in the case of ___________ [insert formal name of the case and the number and
8    initials assigned to it by the court]. I agree to comply with and to be bound by all the
9    terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information
12   or item that is subject to this Stipulated Protective Order to any person or entity except
13   in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print or
18   type full name] of _______________________________________ [print or type full
19   address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26
27
28
                                      -15-    Case No. 2:18-cv-05809 AB(AGRx).
                             STIPULATED PROTECTIVE ORDER
